‘Case 7:19-cr-00518 Document 1 Filed on 03/11/19 in TXSD_ Page 1 of 2

* AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

 

 

 

for the
Southern District of Texas
United States of America -)
Vv. )
) CaseNo. $:|4- Md3- OS43
Sergio Alfonso ORTIZ-Salas (Y.0.B. 1993 ) )
Citizenship: Mexico )
)
)
’ Defendant(s) .
CRIMINAL COMPLAINT
T, the complainant in this case, state that the following is true to the best of my knowledge and belief.
_ On or about the date(s) of —__- March 08, 2019 in the county of Hidalgo _ _ in the
Southern’ ___ District of _Texas , the defendant(s) violated: .
Code Section — . Offense Description
21 USC § 952 DO, knowingly and intentionally import into the United States from Mexico ~
21 USC § 841 _ +. approximately 10.38 kilograms of cocaine, a Schedule II controlled

substance, and did Knowingly and intentionally possess with the intent to
distribute approximately 10. 38 kilograms of cocaine, a Schedule II controlled .
substance.

This criminal complaint is based on these facts:
. See Attachment "A"

@ Continued on the attached sheet.
. . . so an f Digitally signed by

Shane. R. Petr, Shane.R.Petrosky

 

“Submitted by reliable electronic means, sworn to - _ osky af ate: 2018.08. .
and attested to telephonically per Fed. R. Cr.4.1, " Complainant’s signature

and probable cause found on:
Shane Petrosky, HSI Special Agent

 

Printed name and title
Sworn to before me and signed in my presence.
: o3hs / 9 SI%I/ 4 act, a
Date: 9 -O22-F a.m,
_ - - fA .~ Judge's signature

City and state: McAllen, Texas U. S. Magistrate Judge Juan F. Alanis

 

Printed name and title
Case 7:19-cr-00518 Document1 Filed on 03/11/19 in TXSD Page 2 of 2
ATTACHMENT A

On March 08, 2019, a red Chevrolet $10 driven by Sergio Alfonso ORTIZ-Salas attempted to ~
make entry into the United States via the Pharr, Texas Port of Entry. At primary inspection,
Customs and Border Protection Officer (CBPO) Jose Alberto Garza questioned ORTIZ-Salas as
to the purpose of his travel in the United States to which he replied he was traveling to Hidalgo,
Texas for shopping. CBPO Garza observed ORTIZ-Salas appeared nervously talkative with
shaky hands. CBPO Garza referred the Chevrolet S10 and ORTIZ-Salas to secondary inspection
due to his nervous behavior.

At secondary inspection, CBPO Ricardo Gonzalez escorted the vehicle to the Z-Portal X-Ray
machine where CBPO Javier Moreno performed a non-intrusive scan of the vehicle and observed
anomalies in the dash board area. The Chevrolet S10 was then parked in the secondary area
where CBPO Gonzalez conducted an intensive examination of the dash board area which
subsequently revealed nine (09) packages containing a white powdery substance weighing
approximately 10.38 kilograms. The white powdery substance in the packages field tested
positive for the properties of cocaine.

HSI McAllen Special Agents conducted an interview of ORTIZ-Salas. During the interview
ORTIZ-Salas stated the vehicle belonged to him. ORTIZ-Salas further stated he knew he was
transporting cocaine in the vehicle for unknown individuals in Mexico and the United States and
had successfully transported narcotics through the Port of Entry on one previous occasion.
ORTIZ-Salas stated he was paid $1,500 United States Dollars on the previous smuggling event
and was going to be paid for transporting the narcotics on this occasion upon completion.
